    Case 20-70099-hdh13 Doc 14 Filed 06/08/20        Entered 06/08/20 17:10:27     Page 1 of 3
Robert B. Wilson
Chapter 13 Standing Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
Telephone: (806) 748-1980
Facsimile: (806) 748-1956

                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                        WICHITA FALLS DIVISION
IN RE:                                             Case No: 20-70099

 RICKY ALLEN BOOTH JR                              Pre-Hearing Conference: June 17, 2020 8:30 AM
                                                   Confirmation Hearing Date: June 17, 2020 10 :00 AM

                   Debtor

                              TRUSTEE'S OBJECTION TO CONFIRMATION

TO THE HONORABLE Harlin D. Hale, U.S. BANKRUPTCY JUDGE:

   Now comes Robert B. Wilson, the Standing Chapter 13 Trustee and files this "Trustee's
Objection to Confirmation" of the Plan heretofore filed herein by Debtor, and for the same
would respectfully show the Court as follows:

   Based on information provided by the Debtor, the Trustee is unable to determine if the
Plan meets the requirements of 11 U.S.C. § 1322 and 11 U.S.C. § 1325. In this regard the
Trustee would show the following:

1. The Debtor filed his Chapter 13 Petition on March 30, 2020 and is considered to be "below
median" debtors.

2. The Debtor's plan proposed monthly plan payments of $1,470.00 due on the 28th of each
month. The Debtor is current through May 2020.

3. The Trustee objects to confirmation as the debtor has failed to provide the information required
under 11 U.S.C. § 521 (a)(b)(e)(f) and (h). Specifically, the Debtor has failed to file or provide a
documentation to verify his social security identity and tax returns for the most recent tax years .

4. The Chapter 13 Plan fails to provide for the claim of the secured and priority creditors in full
within the terms of the plan, specifically: the estimated income tax claim of the Internal Revenue
Service.

5. The Trustee is unable to determine feasibility until Internal Revenue Service estimated liability
claim issues are resolved.

6. Trustee objects to confirmation in accordance with 11 U.S.C. §1325 (a)(6) as the plan may not
pay as proposed.
    Case 20-70099-hdh13 Doc 14 Filed 06/08/20     Entered 06/08/20 17:10:27    Page 2 of 3
20-70099 RICKY ALLEN BOOTH JR
Trustee's Objection to Confirmation                                                              Page 2


   WHEREFORE, PREMISES CONSIDERED, the Trustee prays that said Plan not be
confirmed unless and until it has been modified to cure all objections set forth herein above,


                                                          Respectfully submitted,


                                                          By: /s/ MARC MCBEATH
                                                              Robert B. Wilson, Bar # 21715000
                                                              Chapter 13 Trustee
                                                              Marc McBeath, Bar# 13328600
                                                              Staff Attorney
Case 20-70099-hdh13 Doc 14 Filed 06/08/20                   Entered 06/08/20 17:10:27            Page 3 of 3




                                     CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing "Trustee's Objection to
Confirmation" was served on this date to the following parties per Bankruptcy Rule 3015(f)
at the addresses listed below by either electronic service or by US First Class Mail .



Date: June 08, 2020                                                 /s/ MARC MCBEATH
                                                                    Robert B. Wilson, Bar # 21715000
                                                                    Chapter 13 Trustee
                                                                    Marc McBeath, Bar# 13328600
                                                                    Staff Attorney

Debtor:        Ricky Allen Booth Jr, Po Box 41, Holliday, Tx 76366
Attorney:      Monte J White, Attorney At Law, 1106 Brook Ave Hamilton Place, Wichita Falls, Tx 76301
Creditor(s):   Gail E Stock, Jameson & Dunagan Pc, 5429 Lbj Freeway, Dallas, Tx 75240
               Law Offices Of Gregory A Ross, Attorney At Law, 4245 Kemp Blvd Ste 308, Wichita Falls, Tx 76308
